Citation Nr: 1032992	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In an August 2009 decision, the Board denied service connection 
for PTSD.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a May 2010 
order, granted a Joint Motion for Remand, vacating the Board's 
August 2009 decision and remanded the case for compliance with 
the terms of the joint motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD rendered by a VA 
psychologist; in-service stressors consistent with the places, 
types, and circumstances of his service in Vietnam, to include 
being on a bus during a civilian riot, landing in Vietnam during 
a rocket attack, and receiving mortar attack at his base during 
his first 4 months in Vietnam, that have been medically related 
to his fear of hostile military activity; and his PTSD symptoms 
have been medically related to the in-service stressor by a VA 
psychiatrist.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009), 3.304(f) (as amended effective July 13, 2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Because the claim for entitlement to service connection for PTSD 
on appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Effective July 13, 2010, VA amended the regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The regulation's amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as the result of personal assault.  The Veteran was not 
diagnosed with PTSD during service and is not contending that he 
directly participated in combat or was a prisoner-of-war and such 
has not been shown by the evidence of record.  Due to the nature 
of the Veteran's stressors, the Board is able to grant the claim 
under the amended provisions of 38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Considering the evidence of record under the laws and regulations 
as set forth above, the Board concludes that the Veteran is 
entitled to service connection for PTSD.  At the outset, the 
Board observes that the Veteran's claim falls under the amended 
provisions of 38 C.F.R. § 3.304(f)(3).  Specifically, the Veteran 
contends that he has PTSD as the result of several stressful 
incidents that he experienced during his service in Vietnam.  In 
particular, the Veteran has identified the stressors of initially 
landing in Vietnam during a rocket attack, being trapped on a bus 
during a civilian riot, and during the first 4 months of his 
deployment, the fort where he was stationed being under rocket 
attack several times a week.  

The Veteran's service personnel records reflect that he served in 
Vietnam and is in receipt of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Further, he participated in operations 
against Communist aggression.  His primary specialty title was 
disbursing man.  

The Board finds that under the circumstances presented here, the 
stressors of landing in Vietnam during a rocket attack, being 
trapped on a bus during a civilian riot and experiencing frequent 
mortar attacks on the base where he was stationed are related to 
a fear of hostile military activity and are consistent with the 
places, types, and circumstances of his military service while 
serving in Vietnam.  Because theses stressors are consistent with 
the circumstances of the Veteran's service, his lay testimony 
alone is sufficient to establish their occurrence.  

The next step in the analysis is determining whether a VA 
psychiatrist or psychologist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  In this 
regard, the Veteran underwent a VA examination in March 2009 
wherein he was evaluated by a VA clinical psychologist.  The VA 
psychologist reviewed the Veteran's claims file and interviewed 
the Veteran.  The Veteran reported the stressors of landing in 
Vietnam during a rocket attack, being on a bus during a civilian 
riot, and having incoming mortar attacks at the site he was 
assigned to while serving in Vietnam.  The examiner rendered a 
diagnosis of PTSD.  The examiner opined that it was at least as 
likely as not that the Veteran's PTSD was the result of stressful 
events in service.  The examiner found the Veteran's description 
of the civilian riot, receiving incoming mortar attacks, and of 
his aircraft landing during a rocket attack particularly 
compelling.  The examiner noted that the Veteran enjoyed a stable 
formative life and has been symptomatic since the time of his 
deployment to Vietnam.  The examiner further noted that there 
does not exist any alternative causal explanations which might 
account for the Veteran's PTSD.  Although the examiner does not 
follow the exact format as contemplated by 38 C.F.R. 
§ 3.304(f)(3), the Board finds that under the circumstances 
presented here, it is sufficient upon which to base a 
determination.   

In sum, as referenced above, under the new 38 C.F.R. 
§ 3.304(f)(3), service connection can be granted if the evidence 
demonstrates a current diagnosis of PTSD (rendered by an examiner 
specified by the regulation); an in-service stressor consistent 
with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and the Veteran's PTSD symptoms have been 
medically related to the in-service stressor by a VA psychiatrist 
or psychologist, or one contracted with by VA.  The Board 
concludes that these criteria have been met in the Veteran's case 
as he has a current diagnosis of PTSD rendered by a VA 
psychologist; in-service stressors consistent with the places, 
types, and circumstances of his service to include rocket and 
mortar attacks, that have been medically related to his fear of 
hostile military activity by a VA psychologist; and his PTSD 
symptoms have been medically related to the in-service stressors 
by a VA psychologist.  Accordingly, entitlement to service 
connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


